internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-118078-02 date date legend settlor settlor a b c d e f g h trust trust trust a_trust a date trustee state dear trustee this is in response to your letter of date and subsequent correspondence in which you requested rulings with respect to the federal income gift and generation- skipping transfer gst tax consequences of a proposed division of two trusts plr-118078-02 on date settlor and settlor who were sisters created identical irrevocable inter_vivos trusts trusts settlor created trust and settlor created trust and each trust provides that during the life of the settlor trustee is to pay the net_income to a charitable_trust each trust further provides that after the death of the settlor trustee is to pay the net_income from the trust to eight named beneficiaries a b c d e f g and h in equal shares if any named beneficiary dies leaving lawful issue the issue are to take per stirpes the net_income that the deceased beneficiary would have been entitled to receive if living in the event that any beneficiary dies without lawful issue trustee will pay that share of net_income to the surviving named beneficiaries and the lawful surviving issue if any of any named deceased beneficiary the issue to take per stirpes trust sec_1 and will terminate twenty years after the death of the last survivor of the named beneficiaries all assets of each trust’s estate will be distributed outright to the persons entitled to the income at the time the trusts terminate in the same proportions that the persons are entitled to the income immediately prior to termination if there are no surviving issue of the named beneficiaries the property from each trust is to be distributed to each settlor’s heirs at law under the laws of descent of state of the eight named beneficiaries only a is currently living a has two descendants of the seven deceased beneficiaries b died without surviving descendants the six other deceased beneficiaries c d e f g and h have died and are survived by descendants c’s descendants intend to file two petitions one for trust and one for trust in state court requesting that each of the trusts be partitioned into two trusts trust will be partitioned into trust and trust a_trust a will receive one-seventh of the assets of trust sec_1 and will be administered for the benefit of c’s descendants the remaining six-sevenths of trust assets will be retained by trust and administered for the benefit of the descendants of a d e f g and h trust will also be partitioned into trust and trust a_trust a will receive one-seventh of the assets of trust sec_2 and will be administered for the benefit of c’s descendants the remaining six-sevenths of trust assets will be retained by trust and administered for the benefit of the descendants of a d e f g and h trustee will remain the trustee of the four trusts in the event trustee ceases to be the trustee of the four trusts the adult beneficiaries of each trust may select a trustee the terms of trust sec_1 and a will be the same as the terms of trust sec_1 and except that the income beneficiaries of trust sec_1 and a will be limited to c’s descendants in keeping therewith the income beneficiaries of trust sec_1 and will be limited to the descendants of a d e f g and h in the event that all of the beneficiaries of a family_trust die with no surviving descendants then their share of the trust estate will be divided and distributed to the beneficiaries of the remaining trusts plr-118078-02 the four trusts will terminate twenty years after the death of a at that time the corpus of trust sec_1 a and a will be distributed to the surviving descendants in proportion to the net_income they are receiving from the trusts immediately prior to termination in the event that no descendants of a and d through h survive when the trusts terminate the corpus from all four trusts will be distributed to the each settlor’s heirs at law under the laws of descent of state it is represented that trust sec_1 and were created and irrevocable before date and that no additions actual or constructive have been made to the trusts since date the following rulings have been requested the proposed partition of trust into trust and trust a and the proposed partition of trust into trust and trust a will not constitute an addition to any of the trusts will not cause any of the trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not subject distributions from any of the trusts to the generation-skipping_transfer_tax under chapter of the code so long as there are no additions to these trusts the proposed pro_rata in_kind distribution of the assets of trust sec_1 and among the trusts will not cause any beneficiary trust sec_1 and nor the trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 the proposed partition and pro_rata in_kind distribution will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries the basis of each trust in each asset received from trust sec_1 and will be the same as trust sec_1 and 2’s basis in that asset pursuant to sec_1015 the holding_period of each trust for each asset received from trust sec_1 and will include the trust sec_1 and 2’s holding_period for that asset according to sec_1223 law and analysis issue sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation skipping-transfer means a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date plr-118078-02 the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter plr-118078-02 in this case trust and trust are considered irrevocable because neither sec_2038 or sec_2042 apply also it has been represented that no actual or constructive additions have been made to the trusts since date consequently trust sec_1 and trust are currently exempt from gst tax the proposed partitions are not modifications that shift a beneficial_interest in trust or trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification nor extend the time for vesting of any beneficial_interest in the four trusts beyond the period provided for in trust and trust accordingly based on the information submitted and representations made we conclude that the proposed partition of trust into trust and trust a and the proposed partition of trust into trust and trust a will not constitute an addition to any of the trusts will not cause any of the trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not subject distributions from any of the trusts to the generation-skipping_transfer_tax under chapter of the code so long as there are no additions to these trusts issue sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale or disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1_1001-1 of the income_tax regulations generally provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property or other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite plr-118078-02 in the present case based upon the information submitted and the representations made herein the assets of trust sec_1 and will be divided pro_rata in_kind among the four trusts entitling each beneficiary to the same interest in trust sec_1 and that they held prior to the partition the beneficiaries will hold the same legal entitlements and succession of interests before and after the pro_rata division thus there will be no material difference in the kind or extent of the legal entitlements held by any of the trust beneficiaries accordingly there will be no gain_or_loss realized by any beneficiary or trust under sec_61 or sec_1001 as a result of the partition issue sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case after the partition of trust sec_1 into trust and trust a and the partition of trust into trust and trust a each beneficiary of a partitioned trust will have the same beneficial_interest as he or she had under trust sec_1 and because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed partition of trust sec_1 and and the proposed pro_rata distribution of the assets of trust and trust will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries issue sec_4 and sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 of the income_tax regulations provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter plr-118078-02 sec_1223 provides that in determining the period for which that taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of the other person because the partition of trust sec_1 and creating trust sec_1 and a will not constitute a sale_or_other_disposition for purposes of sec_1001 pursuant to sec_1_1001-1 no gain_or_loss will result accordingly we conclude that the bases of the assets in trust sec_1 and a will be same as the bases of those assets in trust sec_1 and before the partition in addition we conclude that the holding_period of each partitioned trust for each asset received from its corresponding original trust as a result of the proposed partition of the original trusts will include such original trust's holding_period for that asset except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
